        Case 1:16-cv-08354-VEC Document 154 Filed 04/09/20 Page 1 of 1
                                                  California Office                      New York Office
                                       2001 Center Street, 4th Floor         655 Third Avenue, 14th Floor
                                         Berkeley, CA 94704-1204               New York, NY 10017-5621
                                                Tel: (510) 665-8644                    Tel: (212) 644-8644
                                               Fax: (510) 665-8511                    Fax: (212) 644-8636
                                                www.dralegal.org                       www.dralegal.org




April 9, 2020                                                                     Via ECF


Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Disabled In Action, et al. v. The City of New York, et al., No. 16-cv-8354 (VEC)

Dear Judge Caproni:

The parties write jointly pursuant to the Court’s Order of February 4, 2020, granting
Plaintiffs’ Motion for Partial Summary Judgment and directing the parties to meet and
confer in good faith and submit a joint letter describing our efforts to reach a solution on
remedy and proposing next steps.

The parties spoke over the phone on February 27 to begin the process directed by the
Court. On February 27, Plaintiffs provided a proposal of settlement terms, and
Defendants provided a counter-proposal on March 6. The parties have exchanged
emails thereafter to discuss the proposals. The parties have not been able to reach
agreement regarding the process, timeframe, and framework for remediation.
Therefore, we jointly request a referral to the magistrate judge for a settlement
conference to bridge the gaps between the parties’ proposals. We are hopeful that with
the assistance of a neutral third party, we will be able to proceed expeditiously toward
settlement.

Respectfully,




Rebecca Rodgers
Senior Staff Attorney
Disability Rights Advocates

/s/ Carolyn Kruk
Carolyn Kruk
Senior Counsel
New York City Law Department
